 0In the Matter of THE OHIO PUBLIC SERVICE COMPANY, EMPLOYERandLOCAL UNION 878, INTERNATIONAL UNION OF OPERATING ENGINEERS,AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR, PETITIONERIn the Matter of THE OHIO PUBLIC SERVICE COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR, PETITIONERCases Nos. 8-R-2181 and 8-R-2397,. respectively-Decided October3, 1.946Mr. William Patrick Clyne,of Cleveland, Ohio, andMr. Henry H.Hoppe,ofWarren, Ohio, for the Employer..Messrs. Arnold EdelmanandRalph Jamieson,both of Cleveland,Ohio, for the Engineers.Mr. J. S. Knight,of Cincinnati, Ohio, for the IBEW.Messrs..Morton Barrisch, Sam Sponseller, William Munger,andClem Lewis,all of Cleveland, Ohio, for the CIO.Mr. Sydney S. Asher, Jr.,of counsel to the Board.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 1, 1946, the National Labor Relations Board issued aDecision, Order, and Direction of Elections in Case No. 8-R-2181,1directing elections among employees of the production department.In the Decision, the Board stated :The Amended petition requests a unit composed of productionemployees only ... at no time has any party filed a petition seek-ing an election among the distribution employees. Consequently,we do not deem it necessary to decide at this time whether or nota system-wide unit of all of the Employer's distribution em-ployees would constitute an appropriate unit.However, thereis ample evidence in the present record from which such a de-termination could be made. Therefore, if any party shall, within169 N. L. R B. 1089.71 N. L. It. B., No. 24.184 THE OHIO PUBLIC SERVICE COMPANY185five (5) days from the date of the issuance of this Decision, Order,and Direction of Elections, file a petition requesting an electionamong the Employer's distribution employees, we shall, if re-quested, order such petition consolidated with the present peti-tion and shall, if necessary, amend our Decision, Order, and Direc-tion of Elections herein accordingly.On August 5,1946, the IBEW filed a petition in Case No. 8-R-2327,requesting an election among the employees of the distribution de-partment.Subsequently, the IBEW moved to consolidate Cases Nos.8-R-2181 and 8-R-2327.Thereafter, the Employer filed a motionfor review and reconsideration of the Decision.2On August 21, 1946,the Board granted the IBEW's motion for consolidation, ordered therecord reopened for the purpose of taking additional testimony withrespect to employees of the Marion Division and postponed the elec-tions until such time as the Board should direct.Accordingly, asupplemental hearing on the consolidated cases was held at Cleveland,Ohio, on August 23, 1946, before Richard C. Swander, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the consolidated cases, the Board makesthe following :SUPPLEMENTAL FINDINGS OP FACTA. The questions concerning representationIn 1942 the Marion Reserve Power Company, herein referred toasMarion Reserve, was a utility corporation unconnected with theEmployer. Its operations were divided into two geographical seg-ments, known as the Eastern and Western Divisions.The easternmostpart of the Eastern Division covered territory also served by facilitiesof the Employer.Local Union B-638 of the IBEW began to bargainwith Marion Reserve in 1942 on behalf of its members in the EasternDivision.At that time, the bargaining was limited to distributionemployees.On November 8, 1944, pursuant to a Decision and Direc-tion of Election,8 the Board certified Local Union B-638 of the IBEWas the exclusive bargaining agent for all production and distributionemployees in the Eastern Division of Marion Reserve.On June 25,1945, Local Union B-638 of the IBEW signed a collective bargainingcontract with Marion Reserve with respect to the employees described'The Employer complains of our ruling with respect to employees of the warren Divisionbut submits no arguments not previously considered.After due deliberation, we are unableto find any compelling reason to depart from our previous conclusions.The Employer'smotion for reconsideration and review is therefore denied for reasons stated in our DecisionIssued August 1, 1946.'Matter of The Marion Reserve Power Company,57 N. L. R. B. 353 and 57 N. L. R B1292. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove.The contract provided,inter alia,that it should remain in ef-fect until September 30, 1946, and thereafter from year to year unlesswritten notice of termination should be given by either party on orbefore June 1 of any calendar year.On May 30, 1946, Local UnionB-638 of the IBEW wrote a letter to the president of Marion Reservestating that it desired "to negotiate provisions for a new agreement." 4Meanwhile, the Employer had acquired all the common stock of Mar-ion Reserve and had disposed of the Western Division to anotherutility company.Subsequent to the original hearing in Case No. 8-R-2181, the Employer merged the Eastern Division of Marion Reserveinto its organization and procured the dissolution of Marion Reserveas a separate corporation.The bulk of the production and distribu-tion facilities of Marion Reserve now comprise the Employer's MarionDivision.At the reopened hearing, the Petitioner in Case No. 8-R-2181, hereinreferred to as the Engineers,5 moved to amend its petition in that caseto include therein production employees of the Marion Division.'-The employer took a position in favor of this amendment.The IBEWand the CIO opposed the amendment on the grounds,inter alia,thatthe contract between Local Union B-638 of the IBEW and MarionReserve was binding on the Employer as successor to Marion Reserveand that it constituted a bar to an election among employees of theMarion Division.We deem it unnecessary at this time to decidewhether or not `the contract was binding on the Employer as the suc-cessor to Marion Reserve. It is sufficient to point out that the letterwritten by Local Union B-638 of the IBEW to Marion Reserve onMay 30, 1946, had the effect of terminating the agreement on Septem-ber 30,1946 .7Since the contract has expired, we find that it is not abar to a present determination of representative at the MarionDivision.The CIO further opposes the Engineers' amendment to its petitionon the grounds that the inclusion of the production employees of theMarion Division was originally requested by the Employer and is,therefore, tantamount to an Employer petition for investigation andcertification of representatives, that the Engineers was guilty of lachesin not requesting the amendment sooner, and that the CIO has not hadsufficient time to engage in organizational activities among theseemployees.We deem these contentions to be without merit.Theargument that the Employer had, in effect, petitioned for the inclusion'This letter was sent after the close of the original hearing in Case No. 8-R-2181, butprior to the issuance of the Decision in that case.5Referred to in our previous Decision in Case No.8-R-2181 as "the Petitioner "6 All the production employees of the Marion Division work in the Scioto power plant.7Matter of Condenser Service and Engineering Co., Inc.,Scranton Pump Division,63N. L. R. B. 833. THE OHIO PUBLIC SERVICE COMPANY187of production employees of the Marion Division is now moot since theEngineers has petitioned for their inclusion.The Engineers cannotbe held to be guilty of lathes, inasmuch as the Marion Division wasnot part of the Employer's system at the time when the previous hear-ing was held in Case No. 8-R-2181. Finally, it is the unit considera-tions to which we must look, rather than the amount of time thecompeting unions may have had in which to carry on their organizingactivities.We are of the opinion that the hearing officer did not errin permitting the Engineers to amend its petition.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.B. The appropriate unit; the determination of representatives1.Distribution employeesIn our previous decision in Case No. 8-R-2181, we stated that theappropriate unit for production department employees should besystem-wide,in scope subject to the right of production employees inthe Warren Division, where collective bargaining for both productionand distribution employees had existed on a divisional basis for a num-ber of years, to determine for themselves whether they should be in-cluded in a system-wide unit or in a separate divisional unit.Wedeferred ruling on the appropriate unit or units for distribution em-ployees pending the filing of a petition, which has now been done,seeking to represent such employees.We believe that all the unitconsiderations applied to the production department employees areequally applicable to the distribution department employees.Accord-ingly,we shall establish for distribution employees voting groupsparalleling those already set up for production employees and weshall defer any unit findings pending the outcome of the electionsdirected hereinafter.2.Marion Division employeesThe Engineers and the Employer desire to have the employees inthe Marion Division included in the system-wide units, whereas theCIO and the IBEW contend that they should be excluded.Upon absorbing the physical properties of Marion Reserve, theEmployer transferred the employees of Marion Reserve, to its own payroll and organized the Marion Division to include the former powerand distribution facilities of Marion Reserve.The Scioto power plantof the Marion Division is now in the process of being interconnectedwith other power plants of the Employer's utility system, a task which 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDis expected to be completed by September1, 1947;the distributionfacilities ofMarion Reserve have already been integrated into theEmployer's distribution system.Wages, hours,working conditions,supervision and all other conditions of work are the same for MarionDivision employees as for employees working in other divisions oftheEmployer.In short, the Marion Division is simply anotherdivision in the Employer's utility system.These factors indicate thedesirability of including the Marion Division employees in the sameunits with other comparable employees in the system.However, pro-'duction and distribution employees in the Marion Division have ahistory of collective bargaining on a divisional basis.This historyindicates,as it did in the case of the Warren Division employees, thatthe Marion Division employees might also constitute a separate unit.Under these circumstances,we shall make no unit determinationswith respect to the Marion Division employees at the present time,but shall be guided,in part, by the desires of these employees asexpressed in the elections directed hereinafter.As in the case of theWarren Division employees,we shall establish two voting groups forMarion Division employees;one voting group will comprise distri-bution employees and the other production employees.3.Specific disputed work categoriesThe CIO seeks to exclude line gang foremen from the distributionunit, the IBEW desires the inclusion of these employees and the Em-ployer and the Engineers are apparently neutral.These employeessupervise line gangs,normally consisting of two or three line men, aground man,and a driver.Their immediate superiors are line fore-men.The crews which they supervise do construction,maintenance,and repairwork.The line gangforeman issues orders to the menand may refuse to work with a man who is unsatisfactory to the crew.When one of his crew becomes unsatisfactory,he reports the man tothe superintendent who authorizes an investigation of the facts.Atthe termination of the investigation,the superintendent will transferthe man if such action is warranted.Althoughthe line gang foremanpossesses no authority to hire or to discharge,his refusal to work witha man on the crew is, in effect,a recommendation of transfer and suchrecommendation is accorded considerable weight.We find that linegang foremen possess authority effectively to recommend the transferof employees working under their supervision and that they are, there-fore, supervisory employees within our usual definition.Accordingly,we shall exclude them from the voting groups of distribution em-ployees. THE OHIO PUBLIC SERVICE COMPANY189The Employer, the IBEW, and the CIO agree that system opera-tors s should be excluded from the distribution unit. In accordancewith the desires of the parties, we shall exclude them.4.ConclusionsWe shall direct that separate elections by secret ballot be held amongthe employees of the Employer within each of the voting groups listedbelow who were employed during the pay-roll period immediatelypreceding the Second Direction of Elections, subject to the limitationsand additions set forth in the Direction.Our determination of anappropriate unit or units, if any, will depend, in part, upon the re-sults of such election.There shall be excluded from each of saidvoting groups, in addition to those employees specifically excluded,clerical employees, results engineers and other technical employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.The respective votinggroups shall be:1.All employees of the Employer employed at its Lake Park, Edge-water, Melco, and R. E. Burger power plants, including probationaryemployees, assistant foremen of the yard, assistant foremen main-tenance, and assistant foremen boiler room, but excluding shift engi-neers.2.All employees of the Employer employed at its Mahoninsidepower plant, including probationary employees, assistant foremen ofthe yard, assistant foremen maintenance, and assistant foremen boilerroom, but excluding shift engineers.3.All employees of the Employer employed at its Scioto powerplant,9 including probationary employees, assistant foremen of theyard, assistant foremen maintenance, and assistant foremen boilerroom, but excluding shift engineers.4.All employees of the Employer's distribution department, in-cluding probationary employees, but excluding line gang foremen,system operators, and all employees employed at the Warren andMarionDivisions.5.All employees of the Employer's distribution department em-ployed at its Warren Division, including probationary employees, butexcluding line gang foremen and system operators.8 These employees are located at a central point in the system.They determine inadvance the energy that will be required at all locations and see to it that lines are inservice in sufficient number to carry that amount of energy to those locations.9 As pointed out above, employees of the Scioto power plant constitute the productiondepartmentof the MarionDivision. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.All employees of the Employer's distribution department em-ployed at its Marion Division, including probationary employees, butexcluding line gang foremen and system operators.In accordance with the agreement of the parties, we shall direct thatformer employees of Marion Reserve who, since the acquisition ofMarion Reserve by the Employer, have been transferred to other divi-sions of the Employer, shall vote in the divisions to which they are as-signed at the date directed for determination of eligibility to vote.In accordance with the desires of the parties, we shall direct that thename of the Engineers shall appear on all ballots in the production de-partment voting groups, that the name of the IBEW shall appear onall ballots in the distribution department voting groups and upon theballot for the production employees of the Marion Division, and thatthe name of the CIO shall appear upon all ballots.SECOND DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Ohio Public Service Company,Cleveland, Ohio, elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisSecond Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations,Series 4, among the employees in the voting groups described above,who were employed during the pay-roll period immediately precedingthe date of this Second Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections, to determine in voting groups 1 and 2 whether they desire tobe represented by Local Union 878, International Union of OperatingEngineers, affiliated with the American Federation of Labor, or byUtilityWorkers Union of America, affiliated with the CIO, for thepurposes of collective bargaining, or by neither; in voting group 3,whether they desire to be represented by Local Union 878, InternationalUnion of Operating Engineers, affiliated with the American Federationof Labor, or by Utility Workers Union of America, affiliated with theCIO, or by International Brotherhood of Electrical Workers, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by none of them; in voting groups 4, 5, and 6, to deter- THE OHIO PUBLIC SERVICE COMPANY191mine whether they desire to be represented by International Brother-hood of Electrical Workers, affiliated with the American Federation ofLabor, or by Utility Workers Union of America, affiliated with theCIO, for the purposes of collective bargaining, or by neither.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Stipplemental Decision and Second Direction of Elections.717724-47 -v,); 1J ---14